DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Status of Claims
Currently, claims 8-10, 14, 15, 20-23, and 29 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejection is reiterated and constitutes the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection under 35 USC 112(d) is withdrawn in view of the amendments to the claims.  

The rejection under 35 USC 103 is withdrawn in view of applicants arguments that Kuang does not teach that NMT2 is hypermethylated in lymphoma, but rather acute lymphoblastic leukemia. While hypermethylation of a promoter results in decreased expression of the resulting mRNA, decreased gene expression is not necessarily a result of promoter hypermethylation as a number of different mechanisms control gene expression, including transcriptional and post transcriptional processing, for example.  Since the cited prior art does not teach that NMT2 is hypermethylated in lymphoma, as is required by the claims, the rejection is withdrawn.  

Claim Rejections - 35 USC § 112
Claims 8-10, 14, 15, 20-23, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines

The claims are broadly drawn and encompass methods of “treating” lymphoma characterized by a hypermethylation of the NMT2 promoter by administering any NMT inhibitor.  
Relevant to the lack of particular structural limitations in the rejected claims, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of identifying NMT inhibitors, alone or in combination with other treatments, such as histone acetyl transferase inhibitors, which also function to treat lymphoma in a human subject with hypermethylation of a promoter region of NMT2 is a critical feature of the claimed methods.  
The specification defines “treating” as alleviation or amelioration of one or more symptoms or conditions, diminishment of extent of disease, stabilized state of diseases, preventing spread of disease, or delay or slowing of disease progression, palliation of disease, remission, prolonging survival, and prophylaxis (page 16-17).  The specification defines  “inhibitor” “as used herein, refers to any method or technique which inhibits protein synthesis, levels, activity, or function, as well as methods of inhibiting the induction or stimulation of synthesis, levels, activity, or function of the protein of interest, for example NMT1. The term also refers to any metabolic or regulatory pathway, which can regulate the synthesis, levels, activity, or function of the protein of interest. The term includes binding with other molecules and complex formation. Therefore, the term “inhibitor" refers to any agent or compound, the application of which results in the inhibition of protein function or protein pathway function. However, the term does not imply that each and every one of these functions must be inhibited at the same time.”  This broad genus of inhibitors includes small molecules, antibodies, nucleic acids, peptide fragment etc (para 114).  
The specification teaches identifying hypermethylation of the NMT2 promoter in some cancer cell lines and tumors.  The specification teaches an inverse correlation between expression of NMT2 and NMT2 methylation (para 247).  The specification teaches a dose dependent tumoricidal effect of DDD86481 monotherapy on two lymphoma cell line derived mouse xenograft models (para 252-253), and asserts that this suggests that DDD86841 can reduce or eliminate NMT2 deficient B cell lymphoma tumors in vivo.  However, the functional effect that inhibiting NMT2 has on cancer treatment in patients with decreased expression of NMT2 due to hypermethylation of the NMT2 promotor is not clear from the teachings of the specification.  Kosciuk (Kosciuk et al; ACS Chem Biol, vol 15, pages 1747-1758, 2020; authors manuscript pages 1-24; cited in the IDS filed 3/29/2022), for example, teaches that targeting human NMT has recently emerged as a therapeutic strategy to treat cancer in tumors that have been shown to have elevated levels of NMT (see page 6).  Kosciuk teaches that there could be multiple mechanisms for the anticancer effects of NMT inhibition.  Regarding the use of NMT inhibitors, Kosciuk teaches that due to the high structural similarity between NMT1 and NMT2, design of NMT1/NMT2 selective inhibitors is challenging (page 10) and that no small molecules have been found to have selective inhibition.  Kosciuk teaches that while 2-hydroxymyristic acid, D-NMAPPD, and Tris-DBA palladium have been used as pan NMT inhibitors, comparisons of the potency and selectivity have shown that they are actually poor inhibitors of NMT (page 10).  Kosciuk teaches that further understanding of the differences in structure and regulation of human NMT1 and NMT2 could aid in the development of small molecules with increased selectivity.   
The claims encompass a large genus of possible NMT inhibitors including nucleic acids, peptides, antibodies, and small molecules for which no structure is described.  While the specification teaches two small molecule inhibitors, DDD86841 and DDD85656, these compounds are not representative of the structurally different inhibitors encompassed by the claims.  For example, nucleic acids molecules that would function as NMT inhibitors are a large genus of possible molecules, requiring structural knowledge of the mechanism of NMT inhibition and its effect on lymphoma treatment.  The specification does not teach any nucleic acids that are capable of functioning to treat lymphoma by inhibiting NMT.   Antibodies are made up of amino acids that form particular heavy and light chains.  A skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequence greatly alter antigen binding.  It is well established in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly the CDRs, may drastically affect antigen binding function.  The specification does not teach any antibodies that are capable of functioning to treat lymphoma by inhibiting NMT.  This same analysis holds for the remainder of the large genus of possible NMT inhibitors encompassed by the claims. Given that the art teaches that not all NMT inhibitors are capable of functioning therapeutically, the skilled artisan would be unable to determine which NMT inhibitors would be capable of functioning as broadly as required by the claims from NMT inhibitors that would not have the same effect.   
While the skilled artisan may be capable of developing NMT inhibitors, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
Further, while a particular agent may be an inhibitor of NMT, for example, there is no indication, teaching, guidance, or expectation that ALL inhibitors of the recited biomarkers would be capable of "treating" lymphoma, as is broadly claimed, either alone or in combination with other therapy.  The specification does not teach any inhibitors that, for example, achieve stable disease or prevent relapse in a human subject, as is encompassed by the claims.   
The claims encompass a very large genus of structurally undefined compounds which require a specific functionality.  However, the specification fails to teach how to distinguish members of the claimed genus of compounds which possess the claimed functionality: inhibiting the recited biomarker AND treating any lymphoma, as is broadly encompassed by the claims, from non members.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed inhibitors in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of inhibitors encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

	Thus considering the breadth of the compounds required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Response to Arguments
The response traverses the rejection.  The response asserts that the issue in the present case is not whether every possible compound that inhibits NMT expression level or biological activity is described and shown to treat cancer, but whether the genus of known compounds that satisfy this functional limitation are sufficiently described.  This argument has been thoroughly reviewed but was not found persuasive because the claims particularly recite and encompass molecules, such as nucleic acids, peptide fragments, antibodies, ribozymes, while none have been shown to function as claimed.  The 2 small molecule inhibitors taught by the speciation are not representative of this broad genus of structurally unrelated compounds.  The rejection is therefor maintained.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634